Case 09-44943        Doc 1256       Filed 10/05/18 Entered 10/05/18 12:56:04         Desc Main
                                    Document      Page 1 of 27


                     THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
In re:                                              )    Case No. 09-44943
                                                    )    Chapter 7
CANOPY FINANCIAL, INC.,                             )
                                                    )    Hon. Deborah L. Thorne
                             Debtor.                )
                                                    )    Hearing Date: November 1, 2018
                                                    )    Hearing Time: 9:30 a.m.
                                                    )

       COVER SHEET FOR NINETEENTH AND FINAL APPLICATION OF
     SEYFARTH SHAW LLP FOR COMPENSATION AND REIMBURSEMENT
    OF EXPENSES AS COUNSEL TO CHAPTER 7 TRUSTEE GUS A. PALOIAN
FOR THE PERIOD OF NOVEMBER 1, 2016 THROUGH THE CLOSING OF THE CASE

Name of Applicant:                              Seyfarth Shaw LLP
Authorized to Provide
Professional Services to:                       Chapter 7 Trustee Gus A. Paloian
Date of Appointment:                            January 19, 2010, retroactive to December 30, 2009
Period for which Compensation
and Reimbursement is Sought:                    November 1, 2016 through the Closing of the Case
Amount of Interim Compensation
Sought:                                         $       53,315.00
                                                .
Amount of Interim Expense
Reimbursement Sought:                           $         3,040.33

Amount of Final Compensation Sought:            $12,801,106.35

Amount of Final Expense
Reimbursement Sought:                           $       383,211.41


This is an:   ____   Final      X      Interim Application.




41565785v.1
  Case 09-44943           Doc 1256     Filed 10/05/18 Entered 10/05/18 12:56:04            Desc Main
                                       Document      Page 2 of 27


  Prior Applications:


                SEYFARTH’S PRIOR INTERIM FEE APPLICATIONS IN CHAPTER 7 CASE

Interim   Filing Date     Interim        Total Fees           Total        Aggregate            Fees
 App.      & Docket        Period       Requested &         Expenses      Allowed Fees    & Expenses Paid
          Number(s)       Covered        [Allowed]         Requested &    & Expenses          to Date
                                                            [Allowed]

  1st       04/14/10      12/30/09 -    $487,417.50        $10,650.66     $468,070.66       $468,070.66
             [221]         2/28/10     [$462,037.80]       [$6,032.86]

 2nd        08/24/10      03/01/10 -    $649,090.00         $16,607.80    $561,622.80       $561,622.80
             [330]         6/30/10     [$550,548.69]       [$11,074.11]

Supp.       08/24/10      12/30/09 -     $18,314.50         $4,447.80      $16,862.15       $16,862.15
to 1st       [332]         02/28/10     [$16,782.00]         [$80.15]

 3rd        11/16/10      07/01/10-     $638,368.50         $24,133.03    $657,502.03       $657,502.03
             [410]        09/30/10     [$633,369.00]       [$24,133.03]

Supp.       02/23/11      03/01/10 -     $94,188.91         $2,324.06      $96,512.97       $96,512.97
to 2nd       [495]         6/30/10      [$94,188.91]       [$2,324.06]

 4th        02/23/11      10/01/10-     $558,446.00         $7,971.76     $565,859.26       $565,859.26
                          12/31/10     [$557,887.50]       [$7,971.76]
                 [494]

 5th        07/20/11      01/01/11-     $1,194,437.00       $55,951.98    $1,250,388.98    $1,250,388.98
             [614]        05/31/11     [$1,194,437.00]     [$55,951.98]

 6th        11/01/11      06/01/11 -    $924,266.00         $32,245.05    $955,172.65       $955,172.65
             [683]         09/30/11    [$922,927.60]       [$32,245.05]

 7th        03/28/12      10/01/11 -    $881,676.00         $26,021.37    $907,747.37       $907,747.37
             [790]         01/31/12    [$881,676.00]       [$26,021.37]

 8th        08/16/12      02/01/12-     $1,621,029.50       $33,429.53    $1,652,239.03    $1,652,239.03
             [868]        07/31/12     [$1,619,109.50]     [$33,129.53]

 9th            12/5/12   8/1/12 -      $637,897.50         $23,187.49    $656,093.99       $656,093.99
                 [912]    10/31/12     [$633,205.50]       [$22,888.49]

 10th           05/8/13   11/01/12 -    $902,665.00         $17,107.72    $919,772.72       $919,772.72
                 [946]     03/31/13    [$902,665.00]       [$17,107.72]

 11th       10/25/13      04/01/13 -    $1,127,202.00       $37,201.21    $1,164,403.21    $1,164,403.21
             [973]         09/30/13    [$1,127,202.00]     [$37,201.21]




                                                       2
  41565785v.1
  Case 09-44943           Doc 1256     Filed 10/05/18 Entered 10/05/18 12:56:04                Desc Main
                                       Document      Page 3 of 27



                SEYFARTH’S PRIOR INTERIM FEE APPLICATIONS IN CHAPTER 7 CASE

Interim   Filing Date     Interim        Total Fees             Total          Aggregate            Fees
 App.      & Docket        Period       Requested &           Expenses        Allowed Fees    & Expenses Paid
          Number(s)       Covered        [Allowed]           Requested &      & Expenses          to Date
                                                              [Allowed]

 12th       03/05/14      10/01/13 -    $734,946.50           $40,188.39      $775,134.89       $775,134.89
             [1018]        01/31/14    [$734,946.50]         [$40,188.39]

 13th       07/24/14      02/01/14 -    $616,510.00           $32,851.83      $623,085.83       $623,085.83
             [1047]       05/31/14     [$590,234.00]         [$32,851.83]

 Supp       11/21/14      02/01/14 -     $17,920.50              $0.00         $17,920.50        $17,920.50
to 13th      [1055]        05/31/14     [$17,920.50]

 14th       11/21/14      06/01/14-     $568,006.00            $6,449.56      $547,488.41       $547,488.41
             [1054]       10/31/14     [$541,038.85]          [$6,449.56]

 15th           4/10/15   11/01/14 -    $309,247.50            $1,598.02      $303,560.02       $303,560.02
                [1064]     02/28/15    [$301,962.00]          [$1,598.02]

 16th       09/08/15      03/01/15 -    $401,402.00             $966.90       $388,591.90       $388,591.90
             [1091]        07/31/15    [$387,625.00]           [$966.90]

 17th       03/04/16      08/01/15 -    $546,747.50           $17,701.71      $564,449.21       $564,449.21
             [1129]        01/31/16    [$546,747.50]         [$17,701.71]

 18th       12/02/16      02/01/16 -     $35,554.50            $4,203.35       $35,483.85        $35,483.85
             [1146]        10/31/16     [$31,280.50]          [$4,203.35]

                                                               TOTAL         $13,127,962.43    $13,127,962.43
  Dated: October 5, 2018

                                                           Respectfully submitted,
                                                           GUS A. PALOIAN, not individually or
                                                           personally, but solely in his capacity as the
                                                           Chapter 7 Trustee of the Debtor’s Estate,

                                                           By:/s/ Gus A. Paloian
                                                              Gus A. Paloian (06188186)
                                                              James B. Sowka (6291998)
                                                              SEYFARTH SHAW LLP
                                                              233 S. Wacker Drive, Suite 8000
                                                              Chicago, Illinois 60606
                                                              Telephone: (312) 460-5000


                                                       3
  41565785v.1
Case 09-44943   Doc 1256   Filed 10/05/18 Entered 10/05/18 12:56:04        Desc Main
                           Document      Page 4 of 27


                                           Facsimile: (312) 460-7000
                                           Counsel to Chapter 7 Trustee,
                                           Gus A. Paloian




                                      4
41565785v.1
Case 09-44943            Doc 1256      Filed 10/05/18 Entered 10/05/18 12:56:04             Desc Main
                                       Document      Page 5 of 27


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In re:                                               )   Case No. 09-44943
                                                     )   Chapter 7
CANOPY FINANCIAL, INC.,                              )
                                                     )   Hon. Deborah L. Thorne
                                 Debtor.             )
                                                     )   Hearing Date: November 1, 2018
                                                     )   Hearing Time: 9:30 a.m.

     NINETEENTH AND FINAL APPLICATION OF SEYFARTH SHAW LLP FOR
          COMPENSATION AND REIMBURSEMENT OF EXPENSES AS
         COUNSEL TO CHAPTER 7 TRUSTEE GUS A. PALOIAN FOR THE
    PERIOD FROM NOVEMBER 1, 2016 THROUGH THE CLOSING OF THE CASE

         Pursuant to Sections 105(a), 330, and 331 of title 11 of the United States Code

(the “Bankruptcy Code”), Seyfarth Shaw LLP (“Seyfarth”), as counsel to Gus A. Paloian, not

individually or personally, but solely in his capacity as the duly-appointed Chapter 7 trustee (the

“Trustee”) of the bankruptcy estate (the “Estate”) of Canopy Financial, Inc. (the “Debtor”),

hereby submits its Nineteenth and Final Application for Compensation and Reimbursement of

Expenses (the “Application”) for legal services performed, and expenses incurred, during the

period of November 1, 2016 through the Closing of the Case (the “Application Period”). In

support of this Application, Seyfarth respectfully represents as follows:

                                           I. INTRODUCTION

              1.   As described more fully below, during the Application Period, Seyfarth:

                   (a)     Continued to review and analyze the respective claims of the Estate and

              prepared for and represented the Trustee at status and motion hearings; and

                   (b)     Provided assistance for other general matters related to the administration

              and closing of the Estate.




41565785v.1
Case 09-44943           Doc 1256      Filed 10/05/18 Entered 10/05/18 12:56:04             Desc Main
                                      Document      Page 6 of 27


              2.   In conjunction with these efforts and at the direction of the Trustee, Seyfarth has

  sought and recovered assets, fraudulent transfers, and damages against third party defendants

  for the benefit of the Estate and the Debtor’s creditors.

              3.   During the Application Period, Seyfarth performed its final review and resolution

  of additional HSA, unsecured and subordinated claims against the Estate. Seyfarth assisted the

  Trustee in confirming that all claims had been paid pursuant to the allowed interim

  distributions, negotiated the resolution of a remaining tax claim and worked with the U.S.

  Department of Justice to confirm that all victims had been compensated. Seyfarth also assisted

  the Trustee in determining property to be abandoned.

              4.   Seyfarth respectfully seeks an Order of this Court awarding payment from the

  Estate of: (a) final allowance of compensation in the amount of $53,315.00 for professional

  services rendered by Seyfarth on behalf of the Trustee during the Application Period; and (b)

  final reimbursement of actual and necessary expenses in the amount of $3,040.33 incurred by

  Seyfarth in rendering such professional services to the Trustee during the Application Period.

                      II. JURISDICTION AND STATUTORY PREDICATES

              5.   This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and

  1334 and Internal Operating Procedure 15(a) of the United States District Court for the

  Northern District of Illinois. Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and

  1409. Consideration of this Application is a core proceeding pursuant to 28 U.S.C. §§

  157(b)(2)(A), (B), and (O).

              6.   Seyfarth makes this Application pursuant to: (a) sections 105(a), 330, and 331 of

  the Bankruptcy Code; (b) Rule 2016 of the Federal Rules of Bankruptcy Procedure (the

  “Bankruptcy Rules”); (c) applicable provisions of the Guidelines for Reviewing Applications

  for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330, adopted by

                                                     2
41565785v.1
Case 09-44943            Doc 1256      Filed 10/05/18 Entered 10/05/18 12:56:04           Desc Main
                                       Document      Page 7 of 27


  the Office of the United States Trustee (the “Guidelines”); (d) Rule 5082-1 of the Bankruptcy

  Court’s Local Rules; (e) that certain Order of the Court entered on January 19, 2010, in the

  above-captioned case (the “Case”) authorizing Seyfarth’s retention as counsel to the Trustee

  retroactive to December 30, 2009 (“Seyfarth Retention Order”); and (f) applicable case law.

                                          III. BACKGROUND

              7.    On November 25, 2009, the Debtor filed its voluntary petition for relief under

  Chapter 11 of the Bankruptcy Code.

              8.    On December 30, 2009, the Bankruptcy Court entered an Order converting the

  Debtor’s Chapter 11 Case to one under Chapter 7 and authorizing the Trustee to operate the

  Debtor’s business. The U.S. Trustee appointed Gus A. Paloian as the Chapter 7 trustee in the

  Case. See Docket Nos. 92, 93.

              9.    In accordance with section 504(b)(1) of the Bankruptcy Code and Bankruptcy

  Rule 2016, Seyfarth has received no promises for payment for services rendered or to be

  rendered in any capacity whatsoever in connection with the Case, other than specifically

  provided for in the Seyfarth Retention Order. Additionally, other than as permitted by section

  504(b)(1) of the Bankruptcy Code and Bankruptcy Rule 2016(a), no agreement or

  understanding exists between Seyfarth and any other entity for a division of compensation and

  reimbursement received or to be received for services rendered in or in connection with the

  Case.

                           IV. SUMMARY OF SERVICES RENDERED,
                           AND EXPENSES INCURRED, BY SEYFARTH

                                              A. Overview

              10.   This Application is the Nineteenth and Final Fee Application for compensation

  and expense reimbursement that Seyfarth has filed in this Case.


                                                     3
41565785v.1
Case 09-44943            Doc 1256      Filed 10/05/18 Entered 10/05/18 12:56:04           Desc Main
                                       Document      Page 8 of 27


              11.   On April 14, 2010, Seyfarth filed its First Interim Fee Application requesting

  $487,417.50 for legal services rendered, and reimbursement of expenses in the amount of

  $10,650.66. On May 11, 2010, the Court awarded Seyfarth fees in the amount of $462,037.80

  and reimbursement of expenses in the amount of $6,032.86. On September 14, 2010, the Court

  awarded Seyfarth additional fees in the amount of $16,782.00 and additional expense

  reimbursement of $80.15.

              12.   On August 24, 2010, Seyfarth filed its Second Interim Fee Application requesting

  $649,090.00 for legal services rendered, and reimbursement of expenses in the amount of

  $16,607.80. On September 14, 2010, the Court awarded Seyfarth fees in the amount of

  $550,549.69 and reimbursement of expenses in the amount of $11,974.11.

              13.   On November 16, 2010, Seyfarth filed its Third Interim Fee Application

  requesting $638,368.50 for legal services rendered, and reimbursement of expenses in the

  amount of $24,133.03. On December 8, 2010, the Court awarded Seyfarth fees in the amount

  of $633,369.00 and reimbursement of expenses in the amount of $24,133.03.

              14.   On February 23, 2011, Seyfarth filed its Fourth Interim Fee Application

  requesting $558,446.00 for legal services rendered, and reimbursement of expenses in the

  amount of $7,971.76. On March 16, 2011, the Court awarded Seyfarth fees in the amount of

  $557,887.50 and reimbursement of expenses in the amount of $7,971.76.

              15.   On July 20, 2011, Seyfarth filed its Fifth Interim Fee Application requesting

  $1,194,437.00 for legal services rendered, and reimbursement of expenses in the amount of

  $55,951.98. On August 16, 2011, the Court awarded Seyfarth fees in the amount of

  $1,194,437.00 and reimbursement of expenses in the amount of $55,951.98.

              16.   On November 1, 2011, Seyfarth filed its Sixth Interim Fee Application requesting

  $924,266.00 for legal services rendered, and reimbursement of expenses in the amount of

                                                     4
41565785v.1
Case 09-44943            Doc 1256     Filed 10/05/18 Entered 10/05/18 12:56:04          Desc Main
                                      Document      Page 9 of 27


  $32,245.05. On November 22, 2011, the Court awarded Seyfarth fees in the amount of

  $922,927.60 and reimbursement of expenses in the amount of $32,245.05.

              17.   On March 28, 2012, Seyfarth filed its Seventh Interim Fee Application requesting

  $881,676.00 for legal services rendered, and reimbursement of expenses in the amount of

  $26,021.37. On April 18, 2012, the Court awarded Seyfarth fees in the amount of $881,676.00

  and reimbursement of expenses in the amount of $26,021.37.

              18.   On August 16, 2012, Seyfarth filed its Eighth Interim Fee Application requesting

  $1,621,029.50 for legal services rendered, and reimbursement of expenses in the amount of

  $33,429.53. On September 12, 2012, the Court awarded Seyfarth fees in the amount of

  $1,619,109.50 and reimbursement of expenses in the amount of $33,129.53.

              19.   On December 5, 2012, Seyfarth filed its Ninth Interim Fee Application requesting

  $637,897.50 for legal services rendered, and reimbursement of expenses in the amount of

  $23,187.49. On December 28, 2012, the Court awarded Seyfarth fees in the amount of

  $633,205.50 and reimbursement of expenses in the amount of $22,888.49.

              20.   On May 8, 2013, Seyfarth filed its Tenth Interim Fee Application requesting

  $902,665.00 for legal services rendered, and reimbursement of expenses in the amount of

  $17,107.72. On May 29, 2013, the Court awarded Seyfarth fees in the amount of $902,665.00

  and reimbursement of expenses in the amount of $17,107.72.

              21.   On October 25, 2013, Seyfarth filed its Eleventh Interim Fee Application

  requesting $1,127,202.00 for legal services rendered, and reimbursement of expenses in the

  amount of $37,201.21. On November 26, 2013, the Court awarded Seyfarth fees in the amount

  of $1,127,202.00 and reimbursement of expenses in the amount of $37,201.21.

              22.   On March 5, 2014, Seyfarth filed its Twelfth Interim Fee Application requesting

  $734,946.50 for legal services rendered, and reimbursement of expenses in the amount of

                                                    5
41565785v.1
Case 09-44943            Doc 1256     Filed 10/05/18 Entered 10/05/18 12:56:04            Desc Main
                                      Document     Page 10 of 27


  $40,188.39. On March 26, 2014, the Court awarded Seyfarth fees in the amount of

  $734,946.50 and reimbursement of expenses in the amount of $40,188.39.

              23.   On July 24, 2014, Seyfarth filed its Thirteenth Interim Fee Application requesting

  $616,510.00 for legal services rendered, and reimbursement of expenses in the amount of

  $32,851.83. On August 20, 2014, the Court awarded Seyfarth fees in the amount of

  $590,234.00 and reimbursement of expenses in the amount of $32,851.83.

              24.   On November 21, 2014, Seyfarth filed its Fourteenth Interim Fee Application

  requesting $568,006.00 for legal services rendered, and reimbursement of expenses in the

  amount of $6,449.56. On December 16, 2014, the Court awarded Seyfarth fees in the amount

  of $541,038.85 and reimbursement of expenses in the amount of $6,449.56.

              25.   On April 10, 2015, Seyfarth filed its Fifteenth Interim Fee Application requesting

  $309,247.50 for legal services rendered, and reimbursement of expenses in the amount of

  $1,598.02. On May 12, 2015, the Court awarded Seyfarth fees in the amount of $301,962.00

  and reimbursement of expenses in the amount of $1,598.02.

              26.   On August 13, 2015, Seyfarth filed its Sixteenth Interim Fee Application

  requesting $401,402.00 for legal services rendered, and reimbursement of expenses in the

  amount of $966.90. On September 8, 2015, the Court awarded Seyfarth fees in the amount of

  $387,625.00 and reimbursement of expenses in the amount of $966.90.

              27.   On March 4, 2016, Seyfarth filed its Seventeenth Interim Fee Application

  requesting $561,747.50 for legal services rendered, and reimbursement of expenses in the

  amount of $17,701.71. On March 29, 2016, the Court awarded Seyfarth fees in the amount of

  $546,747.50 and reimbursement of expenses in the amount of $17,701.71.

              28.   On December 2, 2016, Seyfarth filed its Eighteenth Interim Fee Application

  requesting $35,554.50 for legal services rendered, and reimbursement of expenses in the

                                                     6
41565785v.1
Case 09-44943            Doc 1256    Filed 10/05/18 Entered 10/05/18 12:56:04           Desc Main
                                     Document     Page 11 of 27


  amount of $4,203.35. On December 28, 2016, the Court awarded Seyfarth fees in the amount

  of $31,280.50 and reimbursement of expenses in the amount of $4,203.35.

              29. During the Application Period, Seyfarth: (a) provided legal services to the Trustee

  in the amount of $53,315.00 (the “Fees”), and (b) advanced costs in the amount of $3,040.33

  (the “Expenses”) in connection with the legal services that it provided to the Trustee.

              30. The following table consists of a breakdown of the amount of Fees incurred by

  each Seyfarth professional, including each such professional’s title, hourly rate, total hours

  expended in providing legal services in the Case, and the value attributable to such legal

  services: Biographies for the attorneys listed above who performed the bulk of the services in

  this matter during the Application Period were previously submitted to the Court as part of the

  First, Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, Eleventh, Twelfth,

  Thirteenth, Fourteenth, Fifteenth, Sixteenth, Seventeenth and Eighteenth Applications [see

  Dkt. Nos. 221, 330, 410, 494, 614, 683, 790, 868, 912, 946, 973, 1018, 1047, 1054, 1064,

  1091, 1129 and 1146 at Exhibit 1]).

                                                         HOURLY         TOTAL
              PROFESSIONAL               TITLE                                        VALUE
                                                          RATE          HOURS

                                                        2016 $695.00
    Gus A. Paloian                       Partner        2017 $695.00        31.40     $21,878.00
                                                        2018 $705.00

                                                        2016 $470.00
    Richard Lutkus                       Partner                             1.10        $544.50
                                                        2017 $495.00

    James B. Sowka                       Partner        2017 $460.00          .70        $322.00

    Christopher J. Harney               Associate       2016 $415.00         2.00        $830.00

                                                        2016 $355.00
    Bret M. Harper                      Associate       2017 $355.00         3.20      $1,191.00
                                                        2018 $405.00



                                                    7
41565785v.1
Case 09-44943            Doc 1256      Filed 10/05/18 Entered 10/05/18 12:56:04             Desc Main
                                       Document     Page 12 of 27



                                                           HOURLY          TOTAL
              PROFESSIONAL                TITLE                                           VALUE
                                                            RATE           HOURS

                                                          2016 $315.00
    Jennifer M. McManus                  Paralegal        2017 $315.00         84.50     $26,964.00
                                                          2018 $330.00

                                          Former
                                                          2016 $105.00
    Julie Ziegler                          Case                                 15.10     $1,585.50
                                                          2017 $105.00
                                          Assistant

    TOTAL:                                                                    138.00     $53,315.00


              31.   During the Application Period, Seyfarth made every reasonable effort to have

  services that it rendered to the Trustee performed by those qualified professionals charging the

  lowest hourly rates consistent with the level of service, experience, and efficiency required of a

  given task.

              32.   All of the compensation for which Seyfarth requests allowance and payment, and

  all of the expenses for which Seyfarth requests reimbursement, in this Application relate to the

  discharge of Seyfarth’s services, as requested by the Trustee, during the Application Period.

              33.   Seyfarth respectfully submits that its services rendered to the Trustee and

  expenses incurred during the Application Period have, in all respects, been reasonable,

  necessary, and beneficial to the Estate, as further discussed herein.

              34.   Seyfarth further submits that the total fees sought herein, for services rendered

  during the Application Period, have been voluntarily reduced in the aggregate amount of

  $3,254.00.

                                      B. Time and Expense Records

              35.   Seyfarth maintains written records of the time expended by its professionals.

  These time records are maintained: (a) contemporaneously with the rendition of services by


                                                      8
41565785v.1
Case 09-44943              Doc 1256    Filed 10/05/18 Entered 10/05/18 12:56:04           Desc Main
                                       Document     Page 13 of 27


  each Seyfarth professional, and (b) separately from those of the Trustee, in accordance with

  procedures established within this District.

              36.   Such records for the Case, copies of which are grouped and attached hereto as

  Exhibit 1 and which are incorporated herein by reference, set forth in detail: (a) the services

  which Seyfarth rendered on behalf of the Trustee, (b) the dates upon which such services were

  rendered, (c) the amount of time spent on the services in one-tenth of one hour increments, and

  (d) the identity of each Seyfarth professional who performed such services.

              37.   Seyfarth also maintains records of all actual and necessary out-of-pocket expenses

  incurred in connection with rendering services to the Trustee. A complete listing of the

  Expenses and the amounts for which reimbursement is sought are attached hereto as Exhibit 2

  and incorporated herein by reference.

                         C. Breakdown of Fees by Category of Services Rendered

              38.   For the Court’s convenience, Seyfarth has categorized its services to the Trustee

  during the Application Period into four (4) categories, as follows: (a) Case Administration; (b)

  Claims Administration and Analysis; (c) Fee Applications; and (d) Other Professional Fee

  Applications.

                     CASE ADMINISTRATION (57.00 HOURS VALUED AT $20,519.50)

              39.   During the Application Period, Seyfarth expended 57.00 hours, worth a value of

  $20,519.50 on behalf of the Trustee on general case administration matters, including:

                    A.      Preparing, revising, finalizing and filing a Report of Unclaimed Funds;

                    B.      Preparing application to retain accountant and appearing in Court on the

                            application;

                    C.      Communicating with representatives of subordinated creditors regarding

                            case wind-down and case closing status;

                                                     9
41565785v.1
Case 09-44943            Doc 1256     Filed 10/05/18 Entered 10/05/18 12:56:04            Desc Main
                                      Document     Page 14 of 27


                    D.     Reviewing property of the Debtor for abandonment purposes, including

                           personnel files, computer software/hardware, artwork, office supplies and

                           miscellaneous documents; and

                    E.     Preparing notices of intent to abandon property.

              40.   A breakdown of the professionals providing services in this category is as

  follows:

                                                     HOURLY              TOTAL
       PROFESSIONAL                   TITLE                                              VALUE
                                                      RATE               HOURS

                                                    2016 $695.00
   Gus A. Paloian                     Partner       2017 $695.00              13.60      $9,458.00
                                                    2018 $705.00

                                                    2016 $470.00
   Richard Lutkus                     Partner                                  1.10        $544.50
                                                    2017 $495.00

   James B. Sowka                     Partner       2017 $460.00                .70        $322.00

                                                    2016 $355.00
   Bret M. Harper                    Associate      2017 $355.00                .70        $248.50
                                                    2018 $405.00

                                                    2016 $315.00
   Jennifer M. McManus               Paralegal      2017 $315.00              26.90      $8,476.50
                                                    2018 $330.00

                                     Former
                                                     2016 $105.00
   Julie Ziegler                      Case                                    14.00      $1,470.00
                                                     2017 $105.00
                                     Assistant

   TOTAL:                                                                     57.00     $20,519.50

          CLAIMS ADMINISTRATION AND ANALYSIS (14.60 HOURS VALUED AT $6,385.00)

              41.   During the Application Period, Seyfarth expended 14.60 hours, worth a value of

  $6,385.00, on behalf of the Trustee on matters related to Claims Administration and Analysis,

  including:

                    A.     Revising and maintaining multiple claims analysis spreadsheets;

                                                    10
41565785v.1
Case 09-44943            Doc 1256      Filed 10/05/18 Entered 10/05/18 12:56:04           Desc Main
                                       Document     Page 15 of 27


                    B.     Reviewing final potential claim objection and negotiating resolution of

                           same; and

                    C.     Preparing and revising final claims distribution to subordinated claimants.

              42.   A breakdown of the professionals providing services in this category is as

  follows:

                                                            HOURLY         TOTAL
         PROFESSIONAL                    TITLE                                           VALUE
                                                             RATE          HOURS

                                                           2016 $695.00
   Gus A. Paloian                         Partner          2017 $695.00          4.70    $3,266.50
                                                           2018 $705.00

                                                           2016 $315.00
   Jennifer M. McManus                   Paralegal         2017 $315.00          9.90    $3,118.50
                                                           2018 $330.00

   TOTAL:                                                                       14.60    $6,385.00


                          SALE OF ASSETS (14.90 HOURS VALUED AT $7,669.00)

              43.   During the Application Period, Seyfarth expended 14.90 hours, worth a value of

  $7,669.00, on behalf of the Trustee on matters related to Sale of Assets, including:

                    A.     Communicating with three interested parties regarding the purchase of the

                           Estate’s remnant assets;

                    B.     Preparing and revising remnants sale motion and asset purchase

                           agreements;

                    C.     Preparing for and attending hearing on remnants sale motion; and

                    D.     Conducting auction.

              44.   A breakdown of the professionals providing services in this category is as

  follows:



                                                      11
41565785v.1
Case 09-44943            Doc 1256      Filed 10/05/18 Entered 10/05/18 12:56:04             Desc Main
                                       Document     Page 16 of 27



                                                           HOURLY           TOTAL
         PROFESSIONAL                     TITLE                                            VALUE
                                                            RATE            HOURS

                                                          2017 $695.00
   Gus A. Paloian                         Partner                                  7.10    $4,983.50
                                                          2018 $705.00

                                                          2017 $315.00
   Jennifer M. McManus                   Paralegal                                 5.30    $1,743.00
                                                          2018 $330.00

                                                          2017 $355.00
   Bret M. Harper                        Associate                               2.50        $942.50
                                                          2018 $405.00

   TOTAL:                                                                        14.90     $7,669.00


                        FEE APPLICATIONS (46.90 HOURS VALUED AT $17,040.50)

              45.   During the Application Period, Seyfarth expended 46.90 hours, worth a value of

  $17,040.50 in preparing Seyfarth’s Eighteenth Interim Fee Application and appearing in Court

  for the hearing on that application; preparing Seyfarth’s Nineteenth and Final Fee Application

  and preparing Trustee’s Fifth and Final Fee Application. The fees for preparing these

  applications represent approximately 5.5% of the total of the applications.

              46.   In this Application, Seyfarth spent 8.90 hours for a total of $2,662.50 in

  connection with preparing, reviewing, revising and filing its Eighteenth Interim Fee

  Application, representing approximately 7% of the total of that application.

              47.   In this Application, Seyfarth spent 12.40 hours for a total of $4,722.00 in

  connection with preparing, reviewing, and revising its Nineteenth and Final Fee Application,

  representing approximately 8.5% of the total of that fee application.

              48.   In this Application, Seyfarth spent 16.30 hours for a total of $6,615.00 in

  preparing the Trustee’s Fifth and Final Fee Application, representing approximately 2.85% of

  the total of that fee application.




                                                     12
41565785v.1
Case 09-44943            Doc 1256     Filed 10/05/18 Entered 10/05/18 12:56:04             Desc Main
                                      Document     Page 17 of 27


              49.   A breakdown of the professionals providing services in this category is as

  follows:

        PROFESSIONAL                     TITLE              HOURLY          TOTAL         VALUE
                                                             RATE           HOURS

                                                           2016 $695.00
   Gus A. Paloian                        Partner           2017 $695.00          6.00      $4,170.00
                                                           2018 $705.00

   Christopher J. Harney                Associate          2016 $415.00          2.00           $830.00

                                                           2016 $315.00
   Jennifer M. McManus                  Paralegal          2017 $315.00        37.80     $11,925.00
                                                           2018 $330.00

                                      Former Case          2016 $105.00
   Julie Ziegler                                                                 1.10           $115.50
                                       Assistant           2017 $105.00

   TOTAL:                                                                      46.90     $17,040.50


          OTHER PROFESSIONAL FEE APPLICATIONS (5.40 HOURS VALUED AT $1,701.00)

              50.   During the Application Period, Seyfarth expended 5.40 hours, worth a value of

  $1,701.00 in matters related to other professional fee applications, including:

                    A.     Preparing, revising and finalizing two of the Estate accountants’ first and

                           final fee applications in preparation for submission to the Court.

              51.   A breakdown of the professionals providing services in this category is as

  follows:

                                                             HOURLY          TOTAL
          PROFESSIONAL                     TITLE                                          VALUE
                                                              RATE           HOURS

                                                            2017 $315.00
   Jennifer M. McManus                    Paralegal                               5.40    $1,701.00
                                                            2018 $330.00

   TOTAL:                                                                         5.40    $1,701.00




                                                      13
41565785v.1
Case 09-44943            Doc 1256      Filed 10/05/18 Entered 10/05/18 12:56:04            Desc Main
                                       Document     Page 18 of 27


D. Incurred Expenses

              52.   As set forth in attached Exhibit 2, Seyfarth advanced $3,040.33 in Expenses on

  behalf of the Estate during the Application Period.

              53.   A portion of the Expenses consists of in-house photocopying charges, which

  Seyfarth has voluntarily reduced to $0.10 per page.

              54.   The expenses for which Seyfarth seeks reimbursement are representative and

  typical of the types of expenses that Seyfarth ordinarily and customarily charges its non-

  bankruptcy clients. Such expenses are neither taken into consideration in determining, nor

  built as “overhead” into, Seyfarth’s hourly rates.

              55.   Instead, Seyfarth generally adheres to the so-called “user fee” billing system for

  out-of-pocket expenses—that is, Seyfarth charges expenses to the particular clients who use

  them, in this instance the Estate at cost.

              56.   During this Application Period, Seyfarth voluntarily reduced its expenses by

  $103.30.

              57.   The following chart summarizes the complete out-of-pocket costs associated with

  the categories of Seyfarth expenses:



                         CATEGORY                             EXPENSES INCURRED
   Courier/Messenger                                                                  $19.23
   Duplicating Charges                                                             $1,412.70
   Online Research-PACER                                                                $7.60
   Postage                                                                         $1,600.80
   TOTAL                                                                           $3,040.33




                                                     14
41565785v.1
Case 09-44943            Doc 1256     Filed 10/05/18 Entered 10/05/18 12:56:04             Desc Main
                                      Document     Page 19 of 27




                                       V. RELIEF REQUESTED

              58.   Seyfarth respectfully requests that the Court: (a) allow and award it on an interim

  basis (i) the Fees, consisting of $53,315.00 for legal services rendered to the Trustee, and

  (ii) the Expenses, in the amount of $3,040.33, incurred in connection with such services

  (collectively, the “Requested Fees and Expenses”); and (b) authorize the Trustee to make

  prompt payment of the Requested Fees and Expenses to Seyfarth from the Estate.

              59.   A proposed order providing for the requested relief is attached hereto for the

  Court’s consideration.

                             VI. BASIS FOR THE REQUESTED RELIEF

                                      A. Compensation Standards

              60.   Pursuant to section 331 of the Bankruptcy Code, a professional person employed

  under section 327 may generally apply for interim compensation from a bankruptcy court.

  See 11 U.S.C. § 331. Under Section 330(a)(1)(A), the Court may then award the professional

  person “reasonable compensation for actual, necessary services rendered[.]” 11 U.S.C.

  § 330(a)(1)(A).

              61.   In determining the “extent and value of compensation,” this Court has endorsed

  and applied the “‘lodestar’ approach—multiplying the number of actual and necessary hours

  reasonably expended by a reasonable hourly rate[.]” In re Wildman, 72 B.R. 700, 712 (Bankr.

  N.D. Ill. 1987) (Schmetterer, J.); accord In re UNR Indus., Inc., 986 F.2d 207, 210-11 (7th Cir.

  1993) (lodestar approach provides fair compensation under section 330); see also City of

  Burlington v. Dague, 505 U.S. 557, 562, 112 S. Ct. 2638, 2641, 120 L. Ed. 2d 449 (1992)

  (“The ‘lodestar’ figure has, as its name suggests, become the guiding light of our fee-shifting

  jurisprudence. We have established a ‘strong presumption’ that the lodestar represents the

  ‘reasonable’ fee[.]”).
                                                     15
41565785v.1
Case 09-44943            Doc 1256       Filed 10/05/18 Entered 10/05/18 12:56:04                      Desc Main
                                        Document     Page 20 of 27


              62.   To arrive at an attorney’s reasonable hourly rate, the Seventh Circuit has

    “emphasize[d] that section 330 . . . requires lawyers in bankruptcy matters to receive the same

    compensation as they would earn in performing similar services outside the context of

    bankruptcy.”1 In re UNR Indus., Inc., 986 F.2d at 210 (emphasis added). The statutory aim is

    twofold: (a) “that attorneys be reasonably compensated,” and (b) “that future attorneys not be

    deterred from taking bankruptcy cases due to a failure to pay adequate compensation.” Id.; see

    also In re Farley, Inc., 156 B.R. at 210 (“The purpose of § 330 was to encourage bankruptcy

    practitioners not to leave the field in favor of more lucrative areas of the law.”) (citing

    legislative history to Section 330).

              63.   As a cornerstone of this market rate approach, the Seventh Circuit has repeatedly

    “stressed that the best measure of the cost of an attorney’s time is what that attorney could earn

    from paying clients”—that is, the attorney’s “standard hourly rate.” Gusman v. Unisys Corp.,

    986 F.2d 1146, 1150 (7th Cir. 1993); accord Small v. Richard Wolf Med. Instruments Corp.,

    264 F.3d 702, 707 (7th Cir. 2001) (“The attorney is entitled to his market rate and not some

    ‘medieval just price’ determined by the court.”) (quoting Steinlauf v. Continental Ill. Corp. (In

    re Continental Ill. Sec. Litig.), 962 F.2d 566, 568 (7th Cir. 1992)).

              64.   Therefore, the Seventh Circuit has mandated that an “attorney’s actual billing rate

    . . . is considered to be the presumptive market rate.” Small, 264 F.3d at 707. Moreover, “[t]he

    lawyer’s regular rate is strongly presumed to be the market rate for his or her services.”

    Moriarty v. Svec, 233 F.3d 955, 965 (7th Cir. 2000) (emphasis added), cert. denied, 532 U.S.

    1066, 121 S. Ct. 2216, 150 L. Ed. 2d 209 (2001); see also Central States, S.E. & S.W. Areas

    Pension Fund v. Central Cartage Co., 76 F.3d 114, 116 (7th Cir.) (“[A] lawyer’s regular hourly

1
 “In section 330 and its legislative history Congress expressed its intent that compensation in bankruptcy matters be
commensurate with the fees awarded for comparable services in non-bankruptcy cases.” In re UNR Indus., Inc., 986
F.2d at 208-09; see In re Farley, Inc., 156 B.R. 203, 210 (Bankr. N.D. Ill. 1993) (Schmetterer, J.) (quoting same).

                                                         16
41565785v.1
Case 09-44943            Doc 1256      Filed 10/05/18 Entered 10/05/18 12:56:04              Desc Main
                                       Document     Page 21 of 27


  fee, one counsel would charge ‘to the meanest villain’, is the market rate for that lawyer’s

  services.”) (emphasis added and quoting Barrow v. Falck, 977 F.2d 1100, 1106 (7th Cir.

  1992)), cert. denied sub nom. Mason & Dixon Lines v. Central States, S.E. & S.W. Areas

  Pension Fund, 519 U.S. 811, 117 S. Ct. 56, 136 L. Ed. 2d 19 (1996).

              65.   Under this principle, “lawyers who fetch above-average rates are presumptively

  entitled to them, rather than to some rate devised by the court.” Gusman, 986 F.2d at 1150;

  accord In re Spanjer Bros., Inc., 191 B.R. 738, 755 (Bankr. N.D. Ill. 1996) (Squires, J.)

  (“Generally, so long as the rates being charged are the applicant’s normal rates charged in

  bankruptcy and non-bankruptcy matters alike, they will be afforded a presumption of

  reasonableness.”).

              66.   “Only if an attorney is unable to provide evidence of her actual billing rates

  should a [ ] court look to other evidence, including ‘rates similar experienced attorneys in the

  community charge paying clients for similar work.’” Mathur v. Board of Trs. of S. Ill. Univ.,

  317 F.3d 738, 743 (7th Cir. 2003) (quoting Spegon v. Catholic Bishop of Chicago, 175 F.3d

  544, 555 (7th Cir. 1999)); see also Gusman, 986 F.2d at 1151 (“the ability to identify a

  different average rate in the community” is an impermissible reason to depart from an

  attorney’s billing rate).

              67.   Accordingly, because Seyfarth bills the vast majority of its time at a set rate for

  paying clients and spends only a very small percentage of time on cases covered by fee-shifting

  statutes, “there is a strong presumption that such counsel could have billed out remaining time

  at the rate normally charged.” In re Farley, Inc., 156 B.R. at 211.

              68.   Additionally, under generally accepted standards, if the services of an attorney

  employed under section 327 are reasonably likely to benefit a debtor’s estate, they should be

  compensable. See Andrews & Kurth L.L.P. v. Family Snacks, Inc. (In re Pro-Snax

                                                     17
41565785v.1
Case 09-44943            Doc 1256      Filed 10/05/18 Entered 10/05/18 12:56:04             Desc Main
                                       Document     Page 22 of 27


  Distributors, Inc.),157 F.3d 414, 421 (5th Cir. 1998); In re Ames Dep’t Stores, Inc., 76 F.3d 66,

  71 (2d Cir. 1996); 2 Lawrence P. King, Collier on Bankruptcy ¶ 330.04 at 330-43 (15th ed.

  rev. 1999); cf. 11 U.S.C. § 330(a)(4)(A)(ii)(I). In this same context, “[n]ecessary services are

  those that aid the professional’s client in fulfilling its duties under the Code.” In re Ben

  Franklin Retail Store, Inc., 227 B.R. 268, 270 (Bankr. N.D. Ill. 1998) (Barliant, J.).

              69.   Thus, the determination of benefit to the Estate is not constrained to a dollar-for-

  dollar measurement, such that each dollar’s worth of legal services must bring a cash dollar

  into the Estate in order to justify equivalent compensation to counsel. See In re Lifschultz Fast

  Freight, Inc., 140 B.R. 482, 488 (Bankr. N.D. Ill. 1992) (Barliant, J.) (“Necessary services have

  always included services that aid in the administration of the case and help the client fulfill

  duties under bankruptcy law, whether or not those services result in a monetary benefit to the

  estate.”); accord In re Rite Way Reproductions, Inc., 1998 Bankr. LEXIS 1080, at *6-*7

  (Bankr. N.D. Ill. Aug. 27, 1998) (Squires, J.) (concurring and further observing that “factors

  other than the economic impact on the estate of actions taken should be considered in the

  ‘benefit to the estate’ analysis”); In re Caribou P’ship III, 152 B.R. 733, 742 (Bankr. N.D. Ind.

  1993) (same); see, e.g., Ben Franklin Retail Store, Inc., 227 B.R. at 270 (“[A] trustee (or

  interim trustee) performs necessary services when he carries out the duties set forth in § 704 of

  the Code.”); JMP-Newcor Int’l, Inc. v. Seyfarth, Shaw, Fairweather & Geraldson (In re JMP-

  Newcor Int’l, Inc.), 1998 U.S. Dist. LEXIS 987, at *13 (N.D. Ill. Jan. 23, 1998) (affirming

  bankruptcy court’s award of fees to firm for advising committee in reasonable way and in good

  faith despite lack of direct monetary benefit to debtor and estate).

              70.   Instead, other factors, such as “whether the services rendered promoted the

  bankruptcy process or administration of the estate in accordance with the practice and

  procedures provided under the Bankruptcy Code and Rules for the orderly and prompt

                                                     18
41565785v.1
Case 09-44943            Doc 1256      Filed 10/05/18 Entered 10/05/18 12:56:04              Desc Main
                                       Document     Page 23 of 27


  disposition of bankruptcy case and related adversary proceedings,” also support awards of

  compensation. In re Spanjer Bros., Inc., 191 B.R. at 748.

              71.   As previously stated, the legal services for which Seyfarth requests allowance and

  payment of compensation relate to the Application Period, and were rendered in connection

  with the Case and in the discharge of Seyfarth’s professional responsibilities as counsel to the

  Trustee during that time.

              72.   Seyfarth respectfully submits that such legal services have, in all respects, been

  reasonable, necessary, and beneficial to the Estate. In this connection, these services were

  performed within a reasonable amount of time commensurate with the complexity, importance,

  and nature of the matters which they concerned.

              73.   Further, they promoted the bankruptcy process and the administration of the

  Estate and supported the Trustee in fulfilling his statutory duties, all in accordance with the

  Bankruptcy Code and Bankruptcy Rules.

              74.   For purposes of this Application, Seyfarth has computed the Fees on the basis of

  its discounted hourly rates applicable to the performance of bankruptcy legal services unrelated

  to the Case at the time that such services were rendered.

              75.   Seyfarth’s average hourly billing rate for its attorneys—that is, its “lodestar”

  rate—during the Application Period was $644.93.

              76. During the Application Period, Seyfarth’s discounted hourly billing rates for

  professionals providing services in the Case ranged from: (a) $355.00 to $705.00 for attorneys,

  and (b) $105.00 to $330.00 for paralegals or para-professionals. Based upon all of the

  foregoing, Seyfarth respectfully submits that the fair and reasonable value of the legal services

  that it rendered during the Application Period is $53,315.00.



                                                     19
41565785v.1
Case 09-44943            Doc 1256     Filed 10/05/18 Entered 10/05/18 12:56:04             Desc Main
                                      Document     Page 24 of 27


              77.   In all these respects, the compensation which Seyfarth has requested herein is

  reasonable based upon the customary compensation charged by comparably-skilled

  practitioners in either non-bankruptcy or bankruptcy cases.

              78.   Moreover, the requested compensation is less than the fees which Seyfarth would

  have received for providing legal services to its non-bankruptcy clients, and thus represents

  even less than its lost opportunity costs for such non-bankruptcy services because Seyfarth’s

  acceptance of employment by the Trustee in the Case precluded such employment.

              79.   In rendering legal services to the Trustee, and in making this Application,

  Seyfarth respectfully submits that it has exercised its good faith billing judgment and has not

  sought compensation for “excessive, redundant, or otherwise unnecessary” time. Hensley v.

  Eckerhart, 461 U.S. 424, 434, 103 S. Ct. 1933, 1939-40, 76 L. Ed. 2d 40 (1983).

              80.   Finally, and with respect to new considerations added to the Bankruptcy Code

  under BAPCPA—that is, the new “relevant factor” of whether a professional “is board

  certified or otherwise has demonstrated skill and experience in the bankruptcy field,” 11

  U.S.C. § 330(a)(3)(E)—Seyfarth has attached its Attorney Biographical Information as Exhibit

  1. The Attorney Biographical Information sets forth the qualifications of the Seyfarth

  attorneys listed herein and whose biographies were not submitted to the Court as part of

  Seyfarth’s previous fee applications [see Dkt. Nos. 221, 330, 410, 494, 614, 683, 790, 868,

  912, 946, 973, 1018, 1047, 1054, 1064 and 1091 at Exhibit 1], including their demonstrated

  skill and experience in the bankruptcy field, both in the local Chicago market and in

  representation of clients in matters nationwide.

                                 B. Expense Reimbursement Standards

              81.   With respect to reimbursing expenses, the Court may award a professional person

  “reimbursement for actual, necessary expenses.” 11 U.S.C. § 330(a)(1)(B).

                                                     20
41565785v.1
Case 09-44943            Doc 1256       Filed 10/05/18 Entered 10/05/18 12:56:04                       Desc Main
                                        Document     Page 25 of 27


              82.   “An expense is necessary if it was incurred because it was required to accomplish

    the proper representation of the client.” In re Spanjer Bros., Inc., 191 B.R. at 749; accord In re

    Wildman, 72 B.R. at 731.

              83.   In that regard, Seyfarth is requesting reimbursement only for actual and necessary

    expenses incurred on the Trustee’s behalf. Seyfarth respectfully submits that it incurred these

    expenses because they were required to accomplish the proper representation of the Trustee

    and the advancement of the Estate’s interests in the Case. As set forth above, Seyfarth

    voluntarily reduced and limited its costs for photocopy expenses. In addition, based on the

    Court’s prior findings, Seyfarth is not seeking Lexis/Westlaw expense reimbursement in this

    Application.

              84.   Seyfarth submits that the Expenses are reimbursable and do not constitute

    “overhead” which the Court discussed and described, as follows:

         Expenses which are overhead are not compensable because they are not built into
         the normal hourly rate charged by the billing professional. Convent Guardian,
         103 Bankr. at 939; Wildman, 72 Bankr. at 731. Overhead expenses include “all
         continuous administrative or general costs or expenses incident to the operation of
         the firm which cannot be attributed to a particular client or cost.” In re Thacker,
         48 Bankr. 161, 164 (Bankr. N.D. Ill. 1985) (quoting Jensen-Farley Pictures, 47
         Bankr. at 584).2

              85.   In contrast, Seyfarth charges for its out-of-pocket expenses only, including the

    incurred Expenses, to the particular clients who use them—in this instance, the Estate. As




2
  In re GSB Liquidating Corp., 1995 Bankr. LEXIS 1245, at *41 (Bankr. N.D. Ill. Aug. 21, 1995) (Squires, J.); see
In re Adventist Living Ctrs., Inc., 137 B.R. 701, 719 (Bankr. N.D. Ill. 1991) (Sonderby, J.) (“Expenses which are
overhead and which are included in the hourly rate are not compensable.”); see also 2 Lawrence P. King, Collier on
Bankruptcy ¶ 330.05 at 3-330 (15th ed. rev. LEXIS 2006) (“Nonreimbursable overhead has been defined as regular
administrative and general expenses incident to the operation of a business that cannot be attributed to a particular
client or cost.”); Stroock & Stroock & Lavan v. Hillsborough Holdings Corp. (In re Hillsborough Holdings Corp.),
127 F.3d 1398, 1402 (11th Cir. 1997) (“We accept that true ‘overhead’ costs—the ordinary operating costs of a firm,
such as rent, heat, and the like, that cannot readily be attributed to a particular case—are not separately compensable
as reimbursable expenses.”) (emphasis added).

                                                          21
41565785v.1
Case 09-44943            Doc 1256      Filed 10/05/18 Entered 10/05/18 12:56:04            Desc Main
                                       Document     Page 26 of 27


  previously discussed, the incurred Expenses included herein are neither taken into

  consideration in determining, nor built as “overhead” into, Seyfarth’s hourly rates.

              86.   Finally, in seeking reimbursement for such costs, the Seventh Circuit has

  established guidelines and cautioned that an applicant “[is] not required to submit a bill of costs

  containing a description so detailed as to make it impossible economically to recover [ ] costs[,

  but] [r]ather [ ] [is] required to provide the best breakdown obtainable from retained records.”

  Northbrook Excess & Surplus Ins. Co. v. Procter & Gamble Co., 924 F.2d 633, 643 (7th Cir.

  1991).

              87.   In seeking reimbursement for the Expenses herein, Seyfarth has made every

  attempt to fully comply with these dictates.

                                       VII. NO PRIOR REQUEST

              88.   No prior request for the relief requested in this Application has been made to this

  Court or to any other court.

                                          VIII. CONCLUSION

         For all the foregoing reasons, Seyfarth Shaw LLP respectfully requests that the Court

enter an Order in substantially the same form as attached hereto:

                    A.     Finding Notice of the Application sufficient as given and that no other or

                           further notice is necessary;

                    B.     Allowing and awarding Seyfarth on a final basis the Requested Fees and

                           Expenses;

                    C.     Authorizing the Trustee to make payment of such Fees and Expenses to

                           Seyfarth from the Estate, and

                    D.     Granting such other and further relief as this Court deems just and proper.



                                                     22
41565785v.1
Case 09-44943      Doc 1256   Filed 10/05/18 Entered 10/05/18 12:56:04         Desc Main
                              Document     Page 27 of 27


Dated: October 5, 2018                     Respectfully submitted,

                                           GUS A. PALOIAN, not individually or
                                           personally, but solely in his capacity as the
                                           Chapter 7 Trustee of the Debtor’s Estate


                                           By:/s/ Gus A. Paloian
                                              Gus A. Paloian (06188186)
                                              James B. Sowka (6291998)
                                              SEYFARTH SHAW LLP
                                              233 South Wacker Drive, Suite 8000
                                              Chicago, Illinois 60606
                                              Telephone: (312) 460-5000
                                              Facsimile: (312) 460-7000

                                               Counsel to Chapter 7 Trustee,
                                               Gus A. Paloian




                                         23
41565785v.1
